DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2022 is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the following;
  The abstract refer to purported merits or speculative applications of the invention and compares the invention with the prior art. For example, the abstract refers “by using the method, the number of devices that can be connected to the safety evaluation device may be expanded”. 
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
In the “Technical Field” section, the status of the application 16/508,137 should be updated.
Further, the numbering of the paragraph should be in sequential ascending order.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, the variables "A sub i", “N” “A” and “B” render the claim indefinite because the variables are no defined in the claim. See MPEP § 2173.05(d).
Claims 22 – 26 are dependent claims and thus also objected.
Regarding claims 24 and 34, recite the limitation "before operation (a)". There is insufficient antecedent basis for this limitation in the claim. There is no recitation of operation (a) earlier in the claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
System and Product claims i.e., Claims 21 – 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Method claims i.e., claims 1 – 3, 6, 7 and 10 of U.S. Patent No. 11,270,035 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because of course to have the product claim of the instant application there must be the method steps that forms the product or vice-versa. Please see the following mapping table.
Instant Application No. 17/583,720
US Patent No. 11,270,035 B2
21. A computer program product (CPP) comprising a program of instructions tangibly embodied on a non-transitory computer readable medium wherein, when the instructions are executed on a processor, the processor causes operations to be performed to generate a wiring schema, the operations comprising: determine a corresponding number of terminals Ai for each safety device of N safety devices to be connected to a safety evaluation device; and, detect a number of terminals B of the safety evaluation device available to connect to the N safety devices,  
    PNG
    media_image1.png
    20
    218
    media_image1.png
    Greyscale
 upon determining A is greater than B, then determine, by a second set of operations, at least one connection between the N safety devices and the safety evaluation device, wherein the second set of operations comprise: identify one or more sets of the N safety devices that are able to share a terminal of the safety evaluation device based upon test signal compatibility among the N safety devices; for each of the identified one or more sets of the N safety devices, determine a shared terminal of the safety evaluation device connectable to an external terminal block; and, generate a wiring schema, wherein, for each of the identified one or more sets, the external terminal block provides electrical connection between each of the safety devices in that set and the shared terminal of the safety evaluation device associated with that set.
1. A method to generate a wiring schema, the method comprising: determining a corresponding number of terminals Ai for each safety device of N safety devices to be connected to a safety evaluation device; and, detecting a number of terminals B of the safety evaluation device available to connect to the N safety devices, wherein, A=Σ.sub.i=1.sup.N(A.sub.i), and upon determining A is greater than B, then: identifying one or more sets of the N safety devices that are able to share a terminal of the safety evaluation device based upon test signal compatibility among the N safety devices; for each of the identified one or more sets of the N safety devices, determining a shared terminal of the safety evaluation device connectable to an external terminal block; and, generating a wiring schema, wherein, for each of the identified one or more sets, the external terminal block provides electrical connection between each of the safety devices in that set and the shared terminal of the safety evaluation device associated with that set.
22. The CPP of claim 21, further comprising: upon determining A is less than or equal to B, generate a wiring schema with each input of each of the N safety devices connecting to an independent terminal of the safety evaluation device.
2. The method of claim 1, further comprising: upon determining A is less than or equal to B, generating a wiring schema with each input of each of the N safety devices connecting to an independent terminal of the safety evaluation device.
23. The CPP of claim 21, wherein the wiring schema comprises, for each of the identified one or more sets, indicia of electrical connections between the external terminal block and the N safety devices.
3. The method of claim 1, wherein the wiring schema comprises, for each of the identified one or more sets, indicia of electrical connections between the external terminal block and the N safety devices.
24. The CPP of claim 21, further comprising: enable a sharing feature before operation (a).
6. The method of claim 1, further comprising: enabling a sharing feature before operation (a).
25. The CPP of claim 21, further comprising: detect at least one type of safety device to be connected with the safety evaluation device.
7. The method of claim 1, further comprising: detecting types of safety devices to be connected with the safety evaluation device.
26. The CPP of claim 21, wherein the number of terminals A; and the number of terminals B are inputted by a user via a graphical user interface.
10. The method of claim 1, wherein the number of terminals A.sub.i, and the number of terminals B are inputted by a user via a graphical user interface.



Claims 27 and 33 - 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11 – 15, and 17- 20 of U.S. Patent No. 11,270,035 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below;
27. A computer program product (CPP) comprising a program of instructions tangibly embodied on a non-transitory computer readable medium wherein, when the instructions are executed on a processor, the processor causes operations to be performed to generate a wiring schema, the operations comprising: receive a first data of a number of terminals A of N safety devices to be connected to a safety evaluation device; receive a second data of a number of terminals B of the safety evaluation device available to connect to the N safety devices; determine whether A is greater than B; and, upon determining A is greater than B, then: identify at least one set of the N safety devices that is able to share a terminal of the safety evaluation device based upon test signal compatibility among the N safety devices; for each of the identified at least one set of the N safety devices, determine a shared terminal of the safety evaluation device connectable to an external terminal block; and, generate a wiring schema, wherein, for each of the identified at least one set, the external terminal block provides electrical connection between each of the safety devices in that set and the shared terminal of the safety evaluation device associated with that set.
11. A system comprising: a processor operatively configured to: receive a first data of a total number of terminals A of N safety devices to be connected to a safety evaluation device; receive a second data of a number of terminals B of the safety evaluation device available to connect to the N safety devices; determine whether A is greater than B; a data storage device coupled to the processor to store operations to be performed by the processor to connect the N safety devices with the safety evaluation device, wherein the operations comprise: upon determining A is greater than B, then: identifying one or more sets of the N safety devices that are able to share a terminal of the safety evaluation device based upon test signal compatibility among the N safety devices; for each of the identified one or more sets of the N safety devices, determining a shared terminal of the safety evaluation device connectable to an external terminal block; and, generating a wiring schema, wherein, for each of the identified one or more sets, the external terminal block provides electrical connection between each of the safety devices in that set and the shared terminal of the safety evaluation device associated with that set.
33. The CPP of claim 27, wherein the operations further comprise: upon determining A is less than or equal to B, generate a wiring schema with each terminal of each of the N safety devices connecting to an independent input of the safety evaluation device.
12. The system of claim 11, wherein the operations further comprise: upon determining A is less than or equal to B, generating a wiring schema with each terminal of each of the N safety devices connecting to an independent input of the safety evaluation device.
34. The CPP of claim 27, wherein the operations further comprise: enable a sharing feature before operation (a).
13. The system of claim 11, wherein the operations further comprise: enabling a sharing feature before operation (a).
35. The CPP of claim 27, wherein the operations further comprise: detect at least one type of safety devices to be connected with the safety evaluation device.
14. The system of claim 11, wherein the operations further comprise: detecting types of safety devices to be connected with the safety evaluation device.
36. The CPP of claim 27, wherein the safety evaluation device comprises a safety controller and two safety relays.
15. The system of claim 11, wherein the safety evaluation device comprises a safety controller and two safety relays.
37. The CPP of claim 27, wherein the wiring schema comprises a wiring diagram
17. The system of claim 11, wherein the wiring schema comprises a wiring diagram.
38. The CPP of claim 27, wherein the wiring schema comprises a netlist
18. The system of claim 11, wherein the wiring schema comprises a netlist.
39. The CPP of claim 27, wherein the wiring schema comprises at least one indicium of electrical connections between the external terminal block and the N safety devices
19. The system of claim 11, wherein the wiring schema comprises indicia of electrical connections between the one or more external terminal blocks and the N safety devices.
40. The CPP of claim 27, wherein the first data and the second data are inputted by a user via a graphical user interface
20. The system of claim 11, wherein the first data and the second data are inputted by a user via a graphical user interface.



Allowable Subject Matter
Claims 28 – 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 28; 
the prior art of record, Teranishi (US 2006/0259837 A1) (submitted by the applicant via IDS 01/25/2022) does not disclose “the CPP of claim 27, wherein the operations further comprise: generate a signal such that a user interface is presented to a user, the user interface comprising a human-readable wiring schema”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194